                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-429-RJC-DCK

 PAM MILLER, individually and for others               )
 similarly situated,                                   )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 THE STEAM GENERATING TEAM, LLC,                       )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 7) filed by Tamara Huckert, concerning Andrew W. Dunlap

on September 25, 2019. Andrew W. Dunlap seeks to appear as counsel pro hac vice for Plaintiff

Pam Miller. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 7) is GRANTED. Andrew W.

Dunlap is hereby admitted pro hac vice to represent Plaintiff Pam Miller.

         SO ORDERED.


                                      Signed: September 25, 2019
